DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements or method steps respectively, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 

In particular elements or method steps of populating a tax return or interfacing with a tax preparation application to supply the relevant information are omitted, and these are an essential part of the invention. Without a discussion of populating a tax return or supplying the relevant information to tax preparation software, the claim doesn’t really have a meaningful and useful function or purpose. Merely gathering or displaying sales tax information is not an outcome that has important utility and indeed as the instant application shows, the main functional utility of the instant invention is to help in completing taxes. The main function and purpose of the invention should not be missing from the claims; this would be omitting an essential part of the invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,182,862. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims of the patent. The instant claim limitations are generally a subset of the limitations of the patent. The examiner notes that this is a one-way rejection. The instant claims do not render obvious the claims of the above patent because the patent has further limitations not present in the instant claims.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 7,584,884. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims of the patent. The instant claim limitations are generally a subset of the limitations of the patent. The examiner notes that this is a one-way rejection. The instant claims do not render obvious the claims of the above patent because the patent has further limitations not present in the instant claims.
Regarding particularly claims 12-16, the ability of financial accounts to operate across multiple jurisdictions with appropriate application of local rules extends was ordinary and common at the time of the invention. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 7,886,966. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims of the patent. The instant claim limitations are generally a subset of the limitations of the patent. The examiner notes that this is a one-way rejection. The instant claims do not render obvious the claims of the above patent because the patent has further limitations not present in the instant claims.
Regarding particularly claims 12-16, the ability of financial accounts to operate across multiple jurisdictions with appropriate application of local rules extends was ordinary and common at the time of the invention. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,893,958. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims of the patent. The instant claim limitations are generally a subset of the limitations of the patent. The examiner notes that this is a one-way rejection. The instant claims do not render obvious the claims of the above patent because the patent has further limitations not present in the instant claims.
Regarding particularly claims 12-16, the ability of financial accounts to operate across multiple jurisdictions with appropriate application of local rules extends was ordinary and common at the time of the invention. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,418,386. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims of the patent. The instant claim limitations are generally a subset of the limitations of the patent. The examiner notes that this is a one-way rejection. The instant claims do not render obvious the claims of the above patent because the patent has further limitations not present in the instant claims.
Regarding particularly claims 12-16, the ability of financial accounts to operate across multiple jurisdictions with appropriate application of local rules extends was ordinary and common at the time of the invention. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,747,645. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims of the patent. The instant claim limitations are generally a subset of the limitations of the patent. The examiner notes that this is a one-way rejection. The instant claims do not render obvious the claims of the above patent because the patent has further limitations not present in the instant claims.
Regarding particularly claims 12-16, the ability of financial accounts to operate across multiple jurisdictions with appropriate application of local rules extends was ordinary and common at the time of the invention. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,169,829. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims of the patent. The instant claim limitations are generally a subset of the limitations of the patent. The examiner notes that this is a one-way rejection. The instant claims do not render obvious the claims of the above patent because the patent has further limitations not present in the instant claims.
Regarding particularly claims 12-16, the ability of financial accounts to operate across multiple jurisdictions with appropriate application of local rules extends was ordinary and common at the time of the invention. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,636,101. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims of the patent. The instant claim limitations are generally a subset of the limitations of the patent. The examiner notes that this is a one-way rejection. The instant claims do not render obvious the claims of the above patent because the patent has further limitations not present in the instant claims.
Regarding particularly claims 12-16, the ability of financial accounts to operate across multiple jurisdictions with appropriate application of local rules extends was ordinary and common at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876